DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/11/2022 has been entered.  Claims 1, 4, 6-9, 11-17 and 19-24 remain pending in the present application. 
Allowable Subject Matter
Claims 1, 4, 6-9, 11-17 and 19-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: As set forth in the Final Office Action dated 4/14/2022, the Examiner has considered the arguments filed 9/16/2021 with respect to claims 1, 4, 6-9 and 11-17 and has found them persuasive.  The Examiner further indicated that claims 19-24 included allowable subject matter but were dependent upon a rejected base claim.  Applicant has amended claim 19 to be in independent form and therefore putting the claim in condition for allowance.  Applicant has also overcome the drawing objection set forth by the Examiner by submitting a new drawing which includes reference character 33.  In other words, Applicant has overcome all of the issues set forth by the Examiner and has put the case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632